DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-6, 8-14 and 21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to adjust the horizontal alignment of the print heat such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2013/0208036 to Forrest in view of United States Patent 
	The Applicant argues that Forrest only teaches a vertical displacement, but the Examiner notes that the application of Forrest does teach that other systems can be used to provide one or two dimensional translation such that the argument for adding capacitive sensors would add unnecessary complexity to Forrest’s system is not considered persuasive.  Furthermore, as Kitahara also teaches the multi-dimensional positional control, the application of a capacitance to control the X-Y-Z control does not seem complicated but rather analogous and easily applied.
	Furthermore, the Applicant argues that the prior art does not expressly the “sensor attached to the OVJP print heat to adjust a relative horizontal position of the print heat and the substrate.” However, the Examiner notes that the claim recites “a stage position adjustor configured to adjust the relative horizontal alignment of the OVJP print head and a substrate disposed below the OVJP print head” such that the arguments about the sensor and horizontal alignment is considered moot. It is noted that the sensor is not presented in the claims to provide relative horizontal positioning but the table. Nor do the claims appear to recite that the sensors determine said horizontal positioning.
	The Applicant argues that the laser displacement sensor 13 of Kitahara is for Z directionality only. The Examiner respectfully points out that the use of Kitahara is for the mounting of a sensor on a head, and not necessarily for the functionality of said laser susceptor.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The Applicant has added a dependent claim with a first electrode that appears to be separate from the capacitive sensors, which cannot be found in the drawings or in the Specification and is deemed new matter. For the purposes of examining based on the merits, the “first electrode” will considered the electrode in the sensor, as there does not appear to be another electrode disclosed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first electrode of Claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0208036 to Forrest in view of United States Patent No. 6595819 to Kitahara et al and United States Patent No. 4810966 to Schmall.
In regards to Claim 1, Forrest teaches an organic vapor jet printing (OVJP) apparatus comprising Fig. 1: an OVJP print head 12; a first sensor 50 indirectly OVJP print head through the controller; a stage position adjustor ([0012], not shown transport drive for two dimensional translation of the substrate holder 16 or a transport mechanism for 12) configured to adjust the relative horizontal alignment of the OVJP print head and a substrate disposed below the OVJP print head (as it creates relative parallel translation motion, or horizontal alignment, between the print head 12 and the substrate 14); and a processing circuit (in the form of a controller 18)  in signal communication with the sensor and the stage position adjustor and configured to provide a control signal (feedback [0019])  to the stage position adjustor based upon a signal provided by the first sensor ([0019, 0010-0023]).  

Forrest does not expressly teach that the sensor is mounted or directly physical connected to the print head.
Kitahara teaches an apparatus Fig. 1, 35A, 35B, 35C comprising: an print head (as it ejects partitioning rib grains from the head 15 (Col. 5 line 40-47); a sensor 13 (laser displacement sensor) physically connected to the print head 15; a stage position adjustor (motor 7 and motor driver 8) configured to adjust the relative position of the print head and a substrate disposed below the print head (as it moves the x-direction, y-direction, or height of the heat from the substrate, Col. 5 line 40-col. 6 line 9); and a processing circuit (CPU 1) in signal communication with the first sensor 13, and the stage position adjustor 7, 8 and configured to provide a control signal to the stage position adjustor based upon a signal provided by the first sensor (see feedback control where 13 is mounted on 15, Col. 6 lines 47-55, Col. 5 line 34-Col. 16 line 52).
Kitahara further teaches that the sensor 13 serves to detect the height of the head 15 and to keep the height feedback and measurement accurate the sensor is mounted onto the head (Col. 6 lines 50-55).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Forrest, with the teachings of Kitahara and mounting a sensor to the head. One would be motivated to do so for the predictable result of creating an accurate feedback, which is expressly taught by Kitahara to be a 
 Forrest in view of Kitahara do not expressly teach that the first sensor is a capacitive sensor or that there is a second sensor that is also a capacitive sensor.
Schmall teaches a sensor 1, 2 Fig. 1a that is provided around a nozzle (head, shown only in outline, Col. 3 lines 56-60) with a first capacitive sensor/electrode 11 and a second capacitive sensor/electrode 12 in Fig. 8a, 8b (Col. 6 lines 39-65) that is placed in the same position of the sensors of 1, 2 in Fig. 1a, the sensors with component coils and capacitor electrodes/capacitive sensors and brings above a high free of resolution for sensing between the nozzle and the article and ensures a high degree of measuring accuracy with thin or thick films or high ambient temperatures (Col. 2 lines 15-22, Col. 3 line 55-Col. 6 line 65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, with a reasonable expectation of success, to alternatively substitute the laser and generic sensors of Forrest in view of Kitahara with the first and second capacitor electrodes/capacitive sensors of Schmall, as art-recognized equivalent means for providing a sensor around a head.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. 
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified Forrest in view of Kitahara, for the predictable result of creating a sensor that can be placed close to the area of deposition in high 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Forrest teaches the stage position adjustor moves the OVJP print head relative to the substrate [0012].
In regards to Claim 3, Forrest teaches the stage position adjustor moves the substrate relative to the OVJP print head [0012].
In regards to Claim 11, Forrest in view of Kitahara and Schmall teach the OVJP print head is positioned between the first capacitive sensor and the second capacitive sensor (as shown in the two sensors of 11 and 12 around the head of Schmall applied to the teachings of Forrest in view of Kitahara.
In regards to Claim 12, the combined teachings of Forrest in view of Kitahara and Schmall teach the first capacitive sensor is positioned ahead of the OVJP print head relative to a printing direction of motion of the OVJP print head across the substrate, as the head of Forrest and Kitahara move along and X and Y-axis and the first and second capacitive sensors detect a distance between the head and the substrate along this movement such that one sensor can be positioned ahead of the print head relative to a printing direction of motion of the OVJP print head across the substrate, as per the rejection of Claim 1 above.
In regards to Claim 13, Forrest teaches the processing circuit operates the stage position adjustor to maintain the OVJP print head in alignment with a trace, or gap as broadly recited, disposed on the substrate while the OVJP print head is operated to deposit a material on the substrate, as broadly recited in the claims and in [0010-0022].

In regards to Claim 21, Forrest in view of Kitahara and Schmall teach a first electrode 4a1  disposed in a plane with the first and/or second capacitive sensors (as it forms a plane in the sensor), wherein the stage position adjustor is further configured to adjust the relative separation between the OVJP print head and the substrate based upon a measured capacitance of the first electrode (as the teachings of Forrest expressly teach feedback between the sensors and the stage movement, as per the rejection of Claim 1 above.)
 

Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0208036 to Forrest in view of United States Patent No. 6595819 to Kitahara et al and United States Patent No. 4810966 to Schmall, as applied to Claim 1 above, and in further view of United States Patent Application No. 2016/0356629 to Tiapkin et al.
The teachings of Forrest in view of Kitahara and Schmall are relied upon as set forth in the above 103 rejection.
In regards to Claims 4-6 and 8-10, Forrest in view of Kitahara and Schmall do not expressly teach the structure of the capacitive positioning sensors: wherein the first capacitive sensor comprises: a first comb comprising a first plurality of conductive electrodes connected to a first common bus, the first capacitive sensor further 
Tiapkin teaches a capacitive positioning sensor Fig. 1-7: wherein the capacitive sensor comprises: a first comb 21’, 33’ comprising a first plurality of conductive electrodes connected to a first common bus (as shown in Fig. 5 the fingers, where the bus 22’ connects the fingers of 33’), the capacitive sensor further comprises: a second comb 22’, 34’ comprising a second plurality of conductive electrodes (fingers of 34’) connected to a second common bus 22’,  wherein the second plurality of electrodes is interdigitated with the first plurality of electrodes (as shown in Fig. 5), further comprising 
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic capacitive sensor of Forrest in view of Kitahara and Schmall with the capacitive sensor of Tiapkin, as art-recognized equivalent means for providing position sensing.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 4893071 to Miller, a capacitive sensor for X, Y, Z measurement.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KARLA A MOORE/Primary Examiner, Art Unit 1716